DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 05/06/2022.  
Claims 1-5, 8-12 and 15-19 are pending in the case.  
No further claims have been cancelled.  
No claims have been added.  
Claims 1, 8 and 15 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 8 11, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. (US 2003/0174174 A1, published 09/18/2003, hereinafter “Fitzpatrick”) in view of Bae et al. (US 2018/0136827 A1, effectively filed on 11/14/2016, hereinafter “Bae”), further in view of Pastorino (US 2019/0143213 A1, published 05/16/2019, hereinafter “Pastorino”) and further in view of Furman et al. (US 2015/0149895 A1, published 05/28/2015, hereinafter “Furman”).

Independent Claims 1, 8 and 15:
	Fitzpatrick discloses a system comprising:
a memory [non-transitory machine-readable storage medium] (memory is inherent to the computer system, Fitzpatrick: abstract.); and
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations/a method comprising (A processor for executing instructions form the memory is inherent to the computer system, Fitzpatrick: abstract.):
accessing a media object, the media object comprising a set of attributes (The system can receive a selection from a user of a source object (receiving a media object) to view attributes associated with the source object, Fitzpatrick: Fig. 6, ¶ [0027].  Objects can be text objects or graphic objects (media objects), Fitzpatrick: ¶ [0016], [0024].  The attribute functionality can be implemented in a windows-based operating system, Fitzpatrick: ¶ [0033]-[0034].);
identifying the set of attributes of the media object (It is clear that the system identifies the set of attributes from the source object since the system causes the particular attributes from a selected source object to be transferred to a selected target object, Fitzpatrick: Fig. 6, ¶ [0024]-[0028].);
selecting a portion of the set of attributes of the media object based on the identifying the set of attributes of the media object (A subset of the attributes of the source object that are compatible with the target object can be selected, Fitzpatrick: Fig. 6, ¶ [0027]-[0028].); and
causing display of a menu element within a graphical user interface, the menu element comprising a display of the portion of the set of attributes (Fitzpatrick: Fig. 6, ¶ [0027]-[0028].).
Fitzpatrick does not appear to expressly teach a system, medium and method wherein:
the media object is accessed from a user account; 
the set of attributes includes a plurality of fonts;
the identified set of attributes includes the plurality of fonts from among the set of attributes;
the portion of the set of attributes includes a font from among the plurality of fonts; and
the menu element comprising a display of the font at a position among a selection of fonts the display of the font being visually distinguished from the selection of fonts based on a graphical property of the display of the font.
However, Bae teaches a system, medium and method wherein:
the set of attributes includes a plurality of fonts (The attributes can include a plurality of fonts, Bae: Figs. 3, 4, 6 and 7, ¶ [0042], [0047]-[0052], [0061]-[0066].);
the identified set of attributes includes the plurality of fonts from among the set of attributes;
the portion of the set of attributes includes a font from among the plurality of fonts (The attributes selected to be presented in the menu includes a font, Bae: Figs. 3, 4, 6 and 7, ¶ [0042], [0047]-[0052], [0061]-[0066].);
the menu element comprising a display of the font at a position among a selection of fonts (The attribute window can include a font menu that includes the list of the fonts included in the object, Bae: Figs. 3, 4, 6 and 7, ¶ [0042], [0047]-[0052], [0061]-[0066].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Fitzpatrick wherein:
the set of attributes includes a plurality of fonts;
the portion of the set of attributes includes a font from among the plurality of fonts; and
the menu element comprising a display of the font at a position among a selection of fonts, as taught by Bae.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for selecting the attributes of an object (Bae: Figs. 3, 4, 6 and 7, ¶ [0042], [0047]-[0052], [0061]-[0066]).
Fitzpatrick in view of Bae does not appear to expressly teach a system, medium and method wherein the media object is accessed from a user account and the display of the font being visually distinguished from the selection of fonts based on a graphical property of the display of the font.
However, Pastorino teaches a method wherein the media object is accessed from a user account (Pastorino: ¶ [0019].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Fitzpatrick in view of Bae wherein the media object is accessed from a user account, as taught by Pastorino.
One would have been motivated to make such a combination in order to provide a more effective means for managing the stored media content (Pastorino: abstract, ¶ [0002]-[0007], [0019].).
Fitzpatrick in view of Bae and further in view of Pastorino does not appear to expressly teach a system, medium and method wherein the display of the font being visually distinguished from the selection of fonts based on a graphical property of the display of the font.
However, Furman teaches a system, medium and method wherein each font in a list of selectable fonts are visually distinguished from each other by displaying each selectable font in its corresponding font (Furman: ¶ [0033], [0037]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Fitzpatrick in view of Bae and further in view of Pastorino wherein each font in a list of selectable fonts are visually distinguished from each other by displaying each selectable font in its corresponding font, as taught by Furman.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with a better understanding of the font appearance for each selectable font (Furman: ¶ [0033], [0037]). 
In combination Fitzpatrick in view of Bae, further in view of Pastorino and further in view of Furman teaches a system, medium and method comprising:
causing display of a menu element within a graphical user interface, the menu element comprising a display of the font at a position among a selection of fonts the display of the font being visually distinguished from the selection of fonts based on a graphical property of the display of the font (The attribute window can include a font menu that includes the list of the fonts included in the object, Bae: Figs. 3, 4, 6 and 7, ¶ [0042], [0047]-[0052], [0061]-[0066].  Each font in the menu is visually distinguished from each other, Furman: Furman: ¶ [0033], [0037].).

Claims 4, 11 and 18:
	The rejection of claims 1, 8 and 15 are incorporated.  Fitzpatrick in view of Bae, further in view of Pastorino and further in view of Furman further teaches a system, medium and method wherein the media object is a first media object, and the method further comprises: 
receiving an input that selects an attribute from among the portion of the set of attributes presented within the menu element (Fitzpatrick: Fig. 6, ¶ [0027]-[0028].); and 
configuring a second media object based on the attribute selected by the input (Fitzpatrick: Fig. 6, ¶ [0027]-[0028].).

Claim(s) 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick, in view of Bae, further in view of Pastorino, further in view of Furman and further in view of Manuja et al. (US 2016/0133030 A1, published 05/12/2016, hereinafter “Manuja”).

Claim 2, 9 and 16:
	The rejection of claims 1, 8 and 15 are incorporated.  Fitzpatrick in view of Bae, further in view of Pastorino and further in view of Furman does not appear to expressly teach a system, medium and method wherein the set of attributes include a set of colors.
	However, Manuja teaches a system, medium and method wherein the set of attributes include a set of colors (Manuja: Figs. 2, 3, 5A, 5B, 6A, 6B and 7, ¶ [0032]-[0035].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Fitzpatrick in view of Bae, further in view of Pastorino and further in view of Furman wherein the set of attributes include a set of colors, as taught by Manuja.
One would have been motivated to make such combination in order to improve the system, medium and method of Fitzpatrick by providing more attribute options that the user can apply to target objects (Manuja: Figs. 2, 3, 5A, 5B, 6A, 6B and 7, ¶ [0032]-[0035].).

Claims 3, 10 and 17:
	The rejection of claims 2, 8 and 16 are incorporated.  Fitzpatrick in view of Bae, further in view of Pastorino, further in view of Furman and further in view of Manuja further teaches a system, medium and method wherein the selecting the portion of the set of attributes includes: 
determining a ranking of each color among the set of colors based on a pixel count associated with each color (Manuja: Fig. 7, abstract, ¶ [0032], [0034]); and 
selecting a portion of the set of colors based on the ranking (Manuja: Fig. 7, abstract, ¶ [0032], [0034]).

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick, in view of Bae, further in view of Pastorino, further in view of Furman and further in view of Dave et al. (US 2014/0236468 A1, published 08/21/2014, hereinafter “Dave”).

Claims 5, 12 and 19:
	The rejection of claim 1, 8 and 15 are incorporated.  Fitzpatrick in view of Bae, further in view of Pastorino and further in view of Furman does not appear to expressly teach a system, medium and method wherein the first media object corresponds with a location of interest, and the method further comprises: 
assigning the second media object to a geo-fence that encompasses the location of interest.
However, Dave teaches a system, medium and method wherein the first media object corresponds with a location of interest, and the method further comprises (A first media file can be associated with a geographic location, Dave: Fig. 2, ¶ [0062]-[0070].): 
assigning the second media object to a geo-fence that encompasses the location of interest (Multiple files can be tagged with the same location and assigned to the same geo-fence, Dave: ¶ [0027], [0104], [0062]-[0070]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Fitzpatrick in view of Bae, further in view of Pastorino and further in view of Furman wherein the first media object corresponds with a location of interest, and the method further comprises: 
assigning the second media object to a geo-fence that encompasses the location of interest, as taught by Dave.
One would have been motivated to make such a combination in order to provide an effective means for sharing the user’s media objects (Dave: ¶ [0020].).


Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175